


117 SRES 342 IS: Expressing the sense of the Senate regarding the practice of politically motivated imprisonment of women around the world and calling on governments for the immediate release of women who are political prisoners. 
U.S. Senate
2021-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 342
IN THE SENATE OF THE UNITED STATES

August 7, 2021
Mr. Menendez (for himself, Mr. Cardin, Mr. Kaine, Mr. Markey, Mr. Merkley, Mr. Schatz, Mr. Van Hollen, Mrs. Shaheen, and Mr. Coons) submitted the following resolution; which was referred to the Committee on Foreign Relations

RESOLUTION
Expressing the sense of the Senate regarding the practice of politically motivated imprisonment of women around the world and calling on governments for the immediate release of women who are political prisoners. 


Whereas Article 3 of the Universal Declaration of Human Rights guarantees the right to life, liberty, and security of person, Article 9 of the Declaration prohibits arbitrary arrests or detentions, and Article 18 of the Declaration guarantees the right to freedom of thought, conscience, and religion; Whereas women around the world face enormous risks when seeking to advance human rights and pursue progress for their communities, including—
(1)discriminatory policies and attitudes; (2)repressive governments;
(3)abusive authorities; and (4)critical threats to their health, especially amid the COVID–19 pandemic;
Whereas women activists around the world are being unjustly or wrongfully detained in order to silence their voices and end their activism; Whereas women journalists are being unjustly or wrongfully detained for speaking truth to power and exposing corruption and abuses by governments and other authorities;
Whereas, according to the United Nations Office of the High Commissioner for Human Rights, many women detainees face inhumane and degrading treatment upon arrest, including threats of rape, invasive body searches, and humiliations of a sexual nature, and once unjustly imprisoned, many women are subjected to sexual violence and other forms of torture at the hands of security forces; Whereas the COVID–19 pandemic presents a severe threat to women who are detained unjustly and who are often housed in overcrowded prisons with limited access to medical care, which can convert unjust prison sentences into death sentences for vulnerable, detained women;
Whereas the People’s Republic of China has waged a brutal campaign to suppress political dissent and vibrant ethnic minority communities; Whereas the People’s Republic of China has suppressed and detained human rights defenders and journalists, including—
(1)Li Yuhan, a human rights lawyer jailed for representing cases concerning freedom of belief and access to government information, who has been subject to verbal abuse and other mistreatment while held in extended pre-trial detention; and (2)Zhang Zhan, a citizen-journalist sentenced to 4 years in prison for reporting on COVID–19 in Wuhan;
Whereas the People’s Republic of China has subjected Uyghurs and other ethnic minorities in Xinjiang to mass surveillance, forced labor, forced birth control, forced sterilization, coerced abortion, sexual assault, rape, unjust or wrongful detainment, and extrajudicial internment, including— (1)Rahile Dawut, a professor of traditional Uyghur culture and recipient of the 2020 Courage to Think award, who has been held incommunicado since her disappearance in December 2017;
(2)Gulmira Imin, a former Uyghur-language website administrator and writer, who is serving out a 19-year sentence for her alleged role in organizing demonstrations in 2009 and her online criticism of Chinese repression of the Uyghurs; and (3)Nigare Abdushukur, who was sentenced to 19 years imprisonment after calling her brother in Germany to tell him about their mother’s detention;
Whereas the People’s Republic of China has targeted Tibetans for peaceful political or cultural expression, including— (1)Bonkho Kyi, who was sentenced to 7 years imprisonment for organizing a picnic celebration for His Holiness the Dalai Lama’s 80th birthday; and
(2)Yeshe Choedron, who was sentenced in 2008 to 15 years imprisonment for allegedly contacting the Tibetan government in exile after participating in the 2008 Lhasa protests; Whereas the pro-democracy movement in Hong Kong has been subjected to harsh government persecution at the direction of the People’s Republic of China, and activists have been unjustly jailed, including Quinn Moon, who was among 12 activists captured while trying to flee persecution in Hong Kong and was subsequently sentenced to 2 years in prison;
Whereas, in Iran, human rights defenders have been steadfast in their advocacy despite repeated abuse and arrest by authorities, including currently detained human rights activists— (1)Nasrin Sotoudeh, who spoke out against the death penalty and laws forcing women to wear hijabs and who has recently been returned to prison after a medical leave despite serious health conditions; and
(2)Atena Daemi, a human rights activist who has been sentenced to an additional 2 years in prison and 74 lashes for participating in a peaceful sit-in protest in Evin prison during her initial 5-year sentence; Whereas Iranian authorities have also recently arrested and imprisoned environmentalists working for the Persian Wildlife Heritage Foundation, including Sepideh Kashani and Niloufar Bayani, who previously worked for the United Nations Environment Programme, subjecting them to torture and threats of sexual assault;
Whereas Turkey is the world’s second worst jailer of journalists, with 37 journalists imprisoned in 2020 alone, including— (1)Hatice Duman, owner and editor at Atilim, which published editorials condemning President Erdogan’s policies; and
(2)Ayşenur Parildak, journalist for Zaman; Whereas the Government of Egypt has attempted to quash dissent by jailing and abusing human rights defenders, including Sanaa Seif, who was detained while filing a complaint at the Public Prosecutor’s office regarding her violent assault outside Cairo’s Tora prison, which houses her brother, who is a political activist;
Whereas Belarusian authorities, as a means of silencing popular protests, have attacked and jailed journalists, human rights defenders, and members of civil society, including— (1)Katsiaryna Bakhvalova and Darya Chultsova, 2 members of the media covering anti-Lukashenko protests who were sentenced to 2 years in prison for organizing and preparing actions that grossly violate public order;
(2)Yulia Slutskaya, founder of a nongovernmental organization that investigates government persecution of journalists covering protests; (3)Maryia Kalesnikava, a prominent Belarusian opposition leader abducted and charged with incitement to undermine national security for her pro-democracy advocacy; and
(4)Marfa Rabkova, a human rights defender targeted for observing demonstrations and documenting evidence of law enforcement officials torturing peaceful protestors; Whereas Saudi Arabian women’s rights and human rights activist Maya’a al-Zahrani remains wrongfully imprisoned;
Whereas the Government of Nicaragua has detained human rights defenders Maria Esperanza Sanchez and Karla Vanessa Escobar Maldonado in terrible conditions for their participation in demonstrations in 2018; Whereas Senator Leila de Lima remains unjustly imprisoned in the Philippines for her vocal criticism of extrajudicial killings carried out during President Duterte’s war on drugs;
Whereas the Government of Vietnam has jailed civil and human rights activist Nguyen Thi Ngoc Hanh and journalist Pham Thi Doan Trang for their peaceful work to preserve and expand rights afforded to Vietnamese citizens; and Whereas in Eritrea, political dissident Aster Fissehatsion and dual United States-Eritrean national Ciham Ali have been held incommunicado without charge or trial since 2001 and 2012, respectively: Now, therefore, be it 

That the Senate— (1)supports women who are being unjustly or wrongfully detained around the world;
(2)affirms that a government should never detain its citizens for exercising the rights of freedom of assembly, association, and speech; (3)calls on governments that are unjustly or wrongfully detaining women for exercising their fundamental rights to immediately and unconditionally release these political prisoners; and
(4)urges the United States Government, in all its interactions with foreign governments— (A)to raise individual cases of women political prisoners; and
(B)to press for the immediate release of such political prisoners.   